ON MOTION EOR REHEARING.
Sutton, J.
It is contended in the motion for a rehearing that the decision rendered in this case is in direct conflict with the ruling in Carter v. Vinson, supra, and that it is a misconception to say that nothing to the contrary was ruled in that case. The petition in that case, as in the present case, contained no allegation of title or right of possession in the plaintiff, and the court held that the petition for this reason failed to set forth a cause of action. But it was not held that the petition could not be amended so as to cure the defect, the decision being that the amendment was insufficient for this purpose. The ruling that the particular amendment was insufficient to remedy the defect appears to have been based chiefly upon a construction of the amendment, and not so much upon the idea that the petition was not amendable; and even if the court may have been incorrect in holding that the particular amendment was not allowable, our ruling here is not in conflict with the decision in that case. Moreover, in any view, we are bound by the decisions of the Supreme Court as precedents, and it is our opinion that under the authority of Ellison v. Georgia Railroad Co., supra, it must be held that the petition in the present case could be amended by alleging title or right of possession in the plaintiff. There is no merit in the other contentions made in the motion for a rehearing.

Rehearing denied.


Jenhins, P. J., and Stephens, J., concur.